Case 1:21-cv-00490-JMS-MPB Document 9 Filed 04/13/21 Page 1 of 1 PageID #: 43




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 MATTHEW JORDAN

            Plaintiff,                             CASE NO. 1:21-cv-00490-JMS-MPB

 v.                                                Hon. Jane Magnus-Stinson
                                                   Hon. Matthew P. Brookman
 MATCO TOOLS CORPORATION

            Defendant.




                          ORDER OF DISMISSAL WITH PREJUDICE

       Plaintiff, having filed with this Court a Notice of Voluntary Dismissal of Action and the

Court having reviewed same:

       IT IS THEREFORE ORDERED by this Court that this cause be and the same is hereby

dismissed with prejudice and said parties to pay their own costs and attorneys’ fees [8].




         Date: 4/13/2021




 DISTRIBUTION:
 To all counsel of record via the CM/ECF
 system
